           Case 3:17-cr-00533-EMC Document 1042 Filed 04/30/20 Page 1 of 4




 1   MARTÍN ANTONIO SABELLI - SBN 164772
     Law Offices of MARTIN SABELLI
 2   740 Noe Street
     San Francisco, CA 94114-2923
 3   (415) 298-8435
     msabelli@sabellilaw.com
 4
 5   JOHN T. PHILIPSBORN - SBN 83944
     Law Offices of JOHN T. PHILIPSBORN
 6   507 Polk Street, Suite 350
 7   San Francisco, CA 94102
     (415) 771-3801
 8   jphilipsbo@aol.com

 9   Attorneys for BRIAN WAYNE WENDT
10
                            IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                     SAN FRANCISCO DIVISION
13
14   UNITED STATES OF AMERICA,                            Case No. CR-17-00533-EMC

15           Plaintiff,                                   JOINT STATUS REPORT

16   vs.
                                                          Date: May 1, 2020
17   JONATHAN JOSEPH NELSON, et al.,                      Time: 1:30PM
                                                          Dept: The Honorable Edward M. Chen
18           Defendants.
19
20   I.      INTRODUCTION
21
             There are two sets of matters scheduled to be heard on May 1, 2020:1
22
             1. Trial groupings, trial dates, and scheduling pre-trial litigation; and
23
             2. Whether or not to proceed with the law enforcement/“enterprise” expert
24
                Daubert hearing in a “virtual mode” for the direct examination of these experts
25
                and, if so, how to do so.
26
27
     1
28    The Court directed that the parties meet and confer regarding trial groupings as well as a
     schedule for pre-trial motions. (Minutes of April 10, 2020 Hearing, Docket 1015).
                                          JOINT STATUS REPORT

                                                      1
           Case 3:17-cr-00533-EMC Document 1042 Filed 04/30/20 Page 2 of 4




 1   II.      AGREEMENTS BETWEEN THE PARTIES
 2         A. Trial Groupings, Trial Dates, and Pre-Trial Motions Scheduling
 3         The defense and government agree to continue the discussion of trial groupings for
 4
     approximately seven weeks in order to allow (1) the government five weeks to comply
 5
     fully with the Court’s Order of April 10, 2020 and (2) the defense two weeks after that
 6
 7   date to evaluate the materials provided by the government.2 The parties agree that
 8
     discussion of trial dates should be postponed until trial groupings can be discussed (in
 9
     seven weeks). Finally, the parties request an additional 10 days from May 1, 2020 to
10
11   attempt to develop a pre-trial litigation schedule.
12
           B. Law Enforcement/“Enterprise” Expert Daubert Hearings
13
           With respect to the law enforcement/“enterprise” expert Daubert hearing, the parties
14
     have fully briefed the issue and are prepared to argue the issue. Mr. Diaz, Mr. Ott, and
15
16   Mr. Hefferman are ready to discuss the issue of whether the accused should be present at
17
     the enterprise experts Daubert hearing. However, they suggest that it might be prudent to
18
     postpone the discussion in light of the extension of General Order 72 as well as the
19
20   postponement of the trial groupings issue and its impact on the progress of the case. In
21
     addition, the government has represented that it is not able to host or facilitate a virtual
22
     Daubert hearing at this time.
23
24   ///
25
26   2
       The parties submit that discussion of the trial groupings issue would, under this Court’s current
27   Order, implicate materials disclosed on an Attorney’s Eyes Only basis which would require that
     a portion of the hearing be sealed. For that reason, the parties propose that this discussion be
28
     continued in its entirety for seven weeks.

                                          JOINT STATUS REPORT

                                                      2
           Case 3:17-cr-00533-EMC Document 1042 Filed 04/30/20 Page 3 of 4




 1                                   Statement of Relevant Facts
 2           The defense has met numerous times and the defense and government have met
 3
     and conferred twice (formally) and have maintained a dialogue in order to comply with
 4
     this Court’s Order. After meeting and conferring, the parties have agreed that:
 5
 6           1. The government has provided a complete list of overt and predicate acts;
 7
             2. The government has provided notice of the Rule 404(b) acts (not materials)
 8              that it intends to use at trial and an evidentiary hypothesis for admission of
                those acts;3 and
 9
10           3. The government requires additional time to comply with the identification of
                the statements which it intends to use at trial including Bruton, Rule 16
11
                statements, co-conspirator statements, and other statements (if any) in the
12              devices already disclosed to the defense. The parties recognize that this work is
                time consuming and will require the work of various case agents and that the
13
                additional time will provide greater confidence in the process of identification.
14
15                                             Conclusion
16
             The parties respectfully request that this Court:
17
             1. Continue the discussion of trial groupings and dates until mid-June;
18
             2. Allow the parties to meet and confer re pre-trial litigation schedule and set a
19
                further hearing in mid-May on this issue; and
20
             3. Decide whether or not to schedule a “virtual” direct examination of the
21
                government’s law enforcement/“enterprise” experts or postpone that discussion
22
23
     ///
24
     ///
25
26
27   3
      The defense requested that this hypothesis be provided as required by the law of this Circuit but
     has not yet been able to assess the government’s theory of admission. See United States v.
28
     Mayans, 17 F.3d 1174, 1181 (9th Cir., 1994).

                                         JOINT STATUS REPORT

                                                     3
        Case 3:17-cr-00533-EMC Document 1042 Filed 04/30/20 Page 4 of 4




 1
     in light of the developments outlined above.
 2
 3   Dated: April 30, 2020                    Respectfully Submitted,
 4                                            MARTIN ANTONIO SABELLI
                                              JOHN T. PHILIPSBORN
 5
 6                                             /s/ Martin A. Sabelli___________
                                              MARTIN A. SABELLI
 7                                            Attorneys for Brian Wayne Wendt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      JOINT STATUS REPORT

                                                    4
